SCHWAB, C. J.,
specially concurring.
I concur in the result of the majority opinion which I understand to hold:
(1) The factual' determinations of a voluntary association whose activities do not constitute state, action are not subject to judicial review for any reason except perhaps for fraud or bad faith;
(2) The factual determinations of a voluntary association whose activities do constitute state action are not subject to judicial review absent statutory authorization, except perhaps for fraud or bad faith;
(3) Violations of its own procedural rules by a voluntary association are subject to judicial review whether or not its activities constitute state action;
(4) Claims that a voluntary association has de*202prived a person of procedural due process are subject to judicial review only if the activities of the association are found to be state action within the Fourteenth Amendment; and
(5) Claims that the rules of a voluntary association are invalid on substantive constitutional grounds are subject to judicial review only if the activities of the association are found to be state action within the Fourteenth Amendment.
Foley, J., joins in this specially concurring opinion.